Citation Nr: 0307728	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Manchester, New Hampshire RO.

In November 2002 and March 2003, the Board undertook 
additional development on the veteran's claim.  Insofar as 
this decision is fully favorable to the veteran, the Board 
has determined that no useful purpose would be served by 
notifying the veteran of the evidence developed by the Board 
and affording him an opportunity to present additional 
evidence and argument.  To the contrary, such would only 
further delay resolution of the veteran's appeal.

The Board also notes that a March 2003 VA medical opinion 
raises the issue of entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to the 
veteran's service-connected bronchial asthma.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has the following service-connected 
disability ratings: recurrent carcinoma of the face, 80 
percent; bronchial asthma, 30 percent; right groin scar, 
noncompensable; and sinusitis, noncompensable; his combined 
disability rating is 90 percent.

3.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation 
consistent with his education and occupational background.

CONCLUSION OF LAW

Entitlement to a TDIU due to service-connected disabilities 
is established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was recently signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Factual Background

Historically, the Board notes that the veteran was awarded 
service connection for recurrent carcinoma of the face and 
for a right groin scar in 1953.  These disabilities are 
currently evaluated as 80 percent and noncompensably 
disabling respectively.

By rating action in December 2000, the RO granted service 
connection for sinusitis, effective January 27, 2000, and 
assigned a noncompensable evaluation.  The RO also granted 
service connection for bronchial asthma, effective January 
27, 2000, and assigned a 30 percent evaluation.  Effective 
January 27, 2000, the veteran's combined service-connected 
disability rating was 90 percent.

On his December 2000 Application for Increased Compensation 
Based on Unemployability, the veteran indicated that he had 
worked full time in plumbing and heating from 1975 to 1981; 
he lost one month from work due to "illness" during that 
period.  He indicated that he last worked full time in 1981 
when he became too disabled to work because of his asthma, 
cancer and scars.  He indicated that he had not tried to 
obtain employment since he became too disabled to work.  The 
veteran indicated that he had completed eighth grade and that 
he did not have any other education or training either before 
or since he became too disabled to work.

An April 2001 VA examination report notes that the veteran 
had been retired from his job as a plumber for 20 years.  He 
reported using inhalers, but denied using oxygen.  The 
veteran reported that he was under the care of a VA physician 
every three months, and saw his private physician once a 
month for bronchial asthma.  He complained of a productive 
cough and dyspnea after walking two blocks or climbing a 
flight of stairs.  He woke up every night with considerable 
bronchospasm and wheezing.  His baseline function between 
attacks was good.  Incapacitation occurred once or twice a 
year, when he had to be seen in the emergency room.  
Examination of the chest revealed no evidence of restrictive 
disease.  Auscultation revealed the lungs to be clear.  There 
were no wheezes or rhonchi heard. The diagnosis was bronchial 
asthma, symptomatic.

In a June 2001 statement, Dr. Fieseher, the veteran's private 
physician, noted that the veteran suffered from chronic 
bronchial asthma, skin cancer, abdominal aortic aneurysm, 
hypertension, diverticulitis and gastric reflux disease.  Dr. 
Fieseher stated, "As a result of these conditions, [the 
veteran] cannot work any prolonged length of time, the time 
either sitting or standing because he can barely breath 
[sic]."

An August 2001 VA examination report notes the veteran's 
history of recurrent carcinoma of the face.  The veteran 
reported that his skin condition and treatment for it had 
left him without his left naris.  This left him with an 
exposed sinus, which exacerbated his sinusitis and asthma, 
and prevented him from doing much work or activity.  The 
examiner stated that the facial scars affected his asthma in 
such a way as to prevent him from carrying out activities of 
daily living and being employable.

An August 2001 discharge summary from Portsmouth Regional 
Hospital notes that the veteran was admitted for resection of 
an abdominal aortic aneurysm.  The veteran's history of 
chronic obstructive pulmonary disease with asthma was noted 
to be a major medical risk. 

In January 2002, the veteran underwent surgical excision of a 
superficial basal cell carcinoma of the nose at Northeast 
Dermatology Associates.

A March 2002 VA examination report notes the veteran's 
complaints of some shortness of breath on exertion and 
occasional wheezing.  He indicated that he woke up at night 
with shortness of breath and wheezing; these symptoms were 
resolved with an Albuterol metered-dose inhaler.  He was seen 
once in an emergency room for his breathing and has had 
pneumonia on two occasions.  The veteran reported that he had 
never been hospitalized for his breathing problems.  He 
complained that he was only able to climb one flight of 
stairs.  Upon examination, the chest was clear.  The 
impression was mild to moderate chronic obstructive pulmonary 
disease.  The examiner stated that the veteran claimed that 
he was more symptomatic than he was two or three years ago; 
however:

this is not confirmed either by his lung 
function nor by reports in the medical 
record.  Based on the findings from the 
medical record and his pulmonary function 
studies, one would have to conclude that 
his lung disease is stable, although he 
is more symptomatic.

A March 2003 VA examination report notes that the veteran had 
retired from plumbing and heating work at the age of 57 
because of progressive shortness of breath.  The diagnoses 
included: carcinoma of the face, which resulted in some 
disfigurement and dryness of the left nasal passageway and 
was deemed by the examiner to be nondisabling; right groin 
scar, asymptomatic and nondisabling; recurring acute 
sinusitis, essentially nondisabling; and bronchial asthma and 
chronic obstructive pulmonary disease, which were 
"indeterminably linked to produce moderately severe 
pulmonary insufficiency to render [the veteran's] pulmonary 
condition disabling for gainful employment."

In a March 2003 medical opinion, the VA examiner who 
conducted the March 2003 VA examination noted that the 
veteran was a 78-year-old, former plumber.  He noted the 
veteran's history of bronchial asthma, frequent bronchial 
attacks and many years of smoking.  The examiner noted that 
the veteran had stopped working several years ago because of 
shortness of breath and frequent episodes of bronchitis.  The 
examiner stated:

The veteran, as per pulmonary function 
tests, is shown to have markedly severe 
chronic obstructive pulmonary disease.  
This condition has developed over the 
years as a result of the combined effect 
of tobacco abuse, chronic asthma and 
chronic asthmatic bronchitis, and to a 
lesser degree pulmonary scarring from 
previous pleurisy.  There is little doubt 
that tobacco abuse is by far the most 
important contributor to chronic 
obstructive pulmonary disease as a 
primary source and also as an aggravating 
factor in chronic asthmatic bronchitis.

Retrospectively, it is impossible to 
dissect these various components of 
chronic obstructive pulmonary disease and 
attribute the limitations of activities 
to the components, since the limiting 
entity is chronic obstructive pulmonary 
disease and not either tobacco abuse or 
asthma.  As a rule, simple asthma without 
chronic obstructive pulmonary disease is 
compatible with a large number of work 
activities, and the limitations are 
primarily any environmental conditions 
which trigger off an acute attack of 
asthma.  Progressively over the years, 
frequent attacks of asthma and its 
complicating problem, asthmatic 
bronchitis, can lead to some respiratory 
restrictions which act as a contributor 
to chronic obstructive pulmonary disease.

The veteran for years had worked as a 
plumber with asthma, but he had to stop 
when the chronic obstructive pulmonary 
disease limited his physical performance.  
While the veteran allegedly stopped 
smoking 12-15 years ago, the lung changes 
from chronic obstructive pulmonary 
disease, that is, the pulmonary fibrosis, 
were largely irreversible.

Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disability and, as such, a total rating in accordance with 
the provisions of 38 C.F.R. § 4.16 is in order.  

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has addressed this 
issue.  The Court noted that since the foregoing terms were 
ill-defined by the laws and regulations pertaining to VA, 
much could be learned from the decisions of the United States 
Circuit Courts of Appeals which had considered the question 
of whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

As noted above, the combined rating of the veteran's service-
connected disabilities (one of which is evaluated as more 
than 40 percent disabling) is 90 percent.  Therefore, the 
veteran satisfies the percentage rating requirements of 38 
C.F.R. § 4.16(a).  The question that remains, however, is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.

Furthermore, the veteran reports that he has only completed 
an eighth grade education and worked mainly as a plumber.  He 
retired in 1981 because of problems breathing.  In March 2003 
opinions, a VA examiner stated that the veteran's chronic 
obstructive pulmonary disease and service-connected bronchial 
asthma were "indeterminably linked to produce moderately 
severe pulmonary insufficiency to render [the veteran's] 
pulmonary condition disabling for gainful employment."  He 
further stated that frequent attacks of asthmatic bronchitis 
"can lead to some respiratory restrictions which act as a 
contributor to chronic obstructive pulmonary disease, " 
which ultimately limited the veteran's physical performance 
and prevented him from working.  

The Board recognizes that the veteran is 78 years old and has 
many nonservice-connected disabilities that have a great 
impact on his employability.  However, the Board finds that 
there is no appropriate basis for attributing any of the 
veteran's respiratory impairment to nonservice-connected 
disability.  Therefore, the Board has concluded that the 
service-connected disabilities are sufficient by themselves 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
limited education and industrial background.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

